Case 2:20-cv-09388-CAS-PD Document 1-6 Filed 02/18/19 Page 1 of 3 Page ID #:234




  Fact Sheet
  September 09, 2016


  $950M Cash Flow Slated to Arrive in Total Future Investments

                 Noil Energy Group Inc., US-Based Washakie Renewable Energy
                   and SBK Holding LLC are Set to Start a $450M Equity Fund


  Prime Ministry Investment Agency (ISPAT) has unveiled details of the investment due to arrive in
  Turkey via a deal closed by US-based Washakie Renewable Energy, Noil Energy Group, and
  their partner and the investment manager in Turkey, SBK Holding LLC.


  Washakie Renewable Energy and Noil Energy Group operate in Utah and California, USA.
  Noil Energy Group (NEG) has been an active player in industry and commerce in the USA for
  nearly 200 years. NEG manages its highest business stakes today in the form of investments in
  the energy industry.

  NEG operates in trading, storage and supply of all kinds of energy commodities and chemicals. It
  owns the largest recycling and biodiesel refinery in the Intermountain Region in the Western
  United States. Noil Energy’s refinery is operated with nanotechnology, and is one of the leading
  facilities of its kind the world over. Hot on the heels of its prominent investments in energy, NEG
  maintains a strong presence in retail fuel distribution with a fuel distribution network that covers
  western US states. WRE Biofuel (http://wrebiofuels.com), United Fuel Supply
  (http://www.ufsupply.com)

  Outside the USA, NEG has a portfolio of commercial real estate investments in Eastern Europe
  along with investments in chemicals and palm oil in Asia.

  NEG set its eyes on Turkey back in 2001. Once their collaboration with SBK Holding Inc. was
  kick-started in 2013, Noil Energy eased to make their first investment. Having started out with real
  estate investments, NEG was soon to channel its efforts toward Mergers and acquisitions (M&A).
  Total investments made since 2013 in collaboration with and under the management of SBK
  Holding Inc. have reached $500 million.

  Total Investment to Hit the $950M Mark
  NEG has established a new $450 million equity fund for the new investments it is poised to flow
  into Turkey until the end of 2016. On top of this equity fund, NEG has established a $500
  million recovery fund to leverage M&A operations in Turkey due to get well underway in 2
  years.




                                                                                                    1
Case 2:20-cv-09388-CAS-PD Document 1-6 Filed 02/18/19 Page 2 of 3 Page ID #:235




  The initial $450 million equity fund is set to flow cash in the following areas as indicated below.

         $200M in Financial Services
         $125M in Healthcare
         $125M in Tourism



  Quick Facts About SBK Holding

  Kingston Family (Jacob Kingston), based in Utah, USA; Washakie Holding LLC Conglomerate;
  SBK Holdings USA and Noil Holdings have made the following investments in Turkey since
  2013.

  Biofarma İlaç Sanayi ve Ticaret Inc.
  Münir Şahin İlaç Sanayi ve Ticaret Inc.
  Betasan Bant Sanayi ve Ticaret Inc.
  Proles Otomotiv Ürünleri Sanayi ve Ticaret LLC
  Boğaziçi Cam Sanayi Inc.
  Ürosan Kimya Sanayi Inc.
  Uluslararası Servis ve Lezzet Akademisi LLC
  Blane Teknoloji Sistemleri Sanayi ve Ticaret Inc.
  Bukombin Inc.
  Bugaraj Inc.
  Jeanbu Inc.
  Autopia Project

         The above investments have generated direct employment opportunities for 6,500
          people.
         The total amount invested is $500M.
         As a result of these investments, continued business activities of all three business
          players are estimated to have given rise to a business impact in excess of 1 billion USD.
         Aside from the investments in the above companies, NEG has invested ca. $100 million
          in real estate.
         The total value of investments in industry and commerce businesses and real estate
          investments is $600 million.

  SBK Holding operates in various areas including finance, energy, real estate, mining, industry,
  tourism, technology and logistics.

  One of SBK Holding’s main businesses is its subsidiaries in finance. SBK Holding’s investment
  banking, asset management and raw material financing services are offered by businesses with a
  leading foothold in the Turkish finance industry.




                                                                                                        2
Case 2:20-cv-09388-CAS-PD Document 1-6 Filed 02/18/19 Page 3 of 3 Page ID #:236




                                               SBK Holding’s another
  main business is its subsidiaries in the energy sector. Some of its operations in this area are
  outside Turkey. It has major investments in the US and Russian energy sectors. Subsidiaries
  operating in this sector include companies providing oil, natural gas, biodiesel, LNG production,
  trading and storage activities and fuel distribution services. SBK companies’ business activities
  cover Turkey, Middle East, Russia and the Americas.

  SBK Holding has wide-ranging investments and partnerships with industrial companies. On top of
  its businesses producing foam rubber, furniture, medicine and medical supplies, it has
  subsidiaries involved in the manufacturing of chemicals used in construction, cement, heat
  insulation materials and glass. Automotive supply and textile companies manufacturing fabric,
  ready wear and leather in their high capacity factories are among SBK Holding’s investments.

  SBK Holding’s technological investments are made in strategic areas. It has companies providing
  technological infrastructure services to banking and security industries as well as production
  subsidiaries in the defense sector.

  SBK Holding’s mining investments are focused on copper mines in Utah, USA, and are managed
  by a group of companies with invaluable know-how and experience. SBK Holding’ businesses will
  add value to the Turkish economy through new investments.

  SBK investments in logistics are positioned in sea and air transportation. Its top business
  segment, international fuel transportation, is a major investment in this industry with a fleet of 28
  oil tankers. Additionally, it has subsidiaries operating in air freight.

  In real estate, SBK Holding has added value to this business area through its subsidiaries’
  premium projects and continues to explore new investments areas. Real estate projects have
  largely focused on Istanbul and Antalya.

  SBK Holding has investments in hotels and holiday resorts in Turkey’s South Coast. Medium-
  scale investment strategies include plans to grow in this sector.




                                                                                                     3
